Citation Nr: 9901915	
Decision Date: 01/25/99    Archive Date: 02/01/99

DOCKET NO.  98-13 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased rating for bronchitis, currently 
evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his son


ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 

INTRODUCTION

The veteran had active service from August 1950 to March 
1952.

This matter comes before the Board of Veterans Appeals 
(Board) from a June 1998 rating decision of the Chicago, 
Illinois Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied a rating in excess of 10 percent 
for bronchitis.  In October 1998 the veteran testified before 
a traveling member of the Board at the RO.  


REMAND

The veteran contends that his bronchitis is more severely 
disabling than the current rating indicates.  

On VA examination in April 1998 the veteran reported dyspnea 
on exertion that had been gradually worsening since his 
laryngeal surgery in 1992.  He was followed at the Crown 
Point VAMC and had a chest x-ray and pulmonary function test 
(PFT) within the last few months; it was noted that such 
records should be available upon request.  (The Board notes 
that the PFT results are not in the claims folder.)  The 
pertinent diagnosis was chronic obstructive lung disease, 
bronchitic in type.  It was noted that the veteran was 
markedly impaired in terms of exertional dyspnea and was 
short of breath at rest and with very minimal exertion.

In a June 1998 VA progress note, a VA doctor opined that the 
current state of the veterans bronchitis was predominantly 
due to exacerbation by the non-service-connected permanent 
tracheotomy.  

In October 1998 the veteran testified at a Travel Board 
hearing at the RO.  He claimed that a lot more fluid had been 
coming up and he had more shortness of breath lately.  On a 
scale of 1 to 10, with 10 being severe, he rated his 
shortness of breath as an 8.  When he walked upstairs he 
would have to stop and rest.  The veterans son testified 
that his fathers breath had been getting shortened and 
he could not walk as much as he used to.  He saw his father 
once or twice a week, and rated his condition at an 8.  The 
veteran reported that he had ongoing VA treatment for his 
bronchitis and had an appointment one week prior.  

The Board notes that based on the testimony at the October 
1998 hearing, the evidence of record does not present a 
complete picture of the current severity of the veterans 
bronchitis.  The veteran and his son have alleged that his 
bronchitis has worsened since the last VA examination.  
Moreover, he reported ongoing appointments and treatment for 
his bronchitis at the Crown Point VA medical center (VAMC) 
and the Lakeside VAMC.  Such treatment records may tend to 
support the claim for an increased rating.  Furthermore, 
since VA records are considered constructively of record, 
they must be obtained and associated with the claims file.  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following:

1.  The RO should obtain from the veteran 
the names and addresses of all medical 
care providers (VA and private) who have 
treated him for bronchitis since November 
1997.  The RO should obtain complete 
clinical records from the identified 
treatment sources and associate them with 
the claims folder.  These should 
specifically include complete and current 
treatment records from the Crown Point 
VAMC and the Lakeside VAMC.

2.  The RO should then schedule the 
veteran for a VA pulmonary examination, 
including pulmonary function studies, to 
determine the current severity of his 
bronchitis.  The claims file and any 
additional treatment records must be 
reviewed by the examiner.  All findings 
must be reported in detail.  The examiner 
should indicate what portion of the 
veterans disability (or symptoms) are 
caused by the service-connected 
bronchitis and what portion of the 
veterans disability (or symptoms) are 
due to non-service-connected disability.  
If the disability from the service-
connected bronchitis cannot be separated 
from the non-service-connected 
disabilities, it should be so noted.  The 
complete rationale for each opinion 
expressed must be provided.  In 
conjunction with the scheduling of the 
examination the veteran should be advised 
of the provisions of 38 C.F.R. 
§ 3.655(b).

3.  The RO should then readjudicate the 
claim, applying 38 C.F.R. § 3.655(b), if 
indicated.  If the claim remains denied, 
the veteran and his representative 
should be provided an appropriate 
supplemental statement of the case and 
given the opportunity to respond.

Thereafter, the claim should be returned to the Board for 
further review.  No action is required of the veteran unless 
he receives further notice. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 





remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	GEORGE R. SENYK 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1998), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Veterans Appeals.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).
- 2 -
